Citation Nr: 1509666	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-16 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left knee injury.

5.  Entitlement to an initial disability rating in excess of 10 percent for surgical scars of the left knee.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from September 2005 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2014, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's file.  After this hearing, the Veteran was given 60 days to submit additional evidence.  See 38 C.F.R. § 20.709 (2014).  However, to date, no additional evidence has been submitted.  

In a May 2010 statement, the Veteran raised for the first time the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  In a November 2010 rating decision, the RO denied the Veteran's claim for entitlement to a TDIU.  However, a review of the record shows that the Veteran did not submit a notice of disagreement or Substantive Appeal (e.g., VA Form 9 or equivalent statement) for the TDIU issue.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2014).  Moreover, neither the Veteran nor his attorney addressed this issue at the hearing.  Thus, the issue of entitlement to a TDIU is not on appeal before the Board.  

The issues of entitlement to increased ratings for left knee injury residuals and left knee scars, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no probative evidence the Veteran has a current right shoulder disability due to a disease or injury from his period of active service.  

2.  The veteran is noted to have entered active duty in September 2005 with a preexisting foot disorder diagnosed as bilateral pes planus of the feet.  There was a permanent increase of the Veteran's bilateral pes planus of the feet beyond its natural progression during service.  Stated another way, the bilateral pes planus was permanently aggravated during active service.

3.  The Veteran's GERD has been productive of symptoms of heartburn and regurgitation when not controlled by medication; however, his GERD is not productive of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, indicative of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated during a period of active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  A preexisting foot disorder diagnosed as bilateral pes planus was aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).

3.  The criteria have been met for an initial 10 percent rating, but no greater, for GERD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.31, 4.110, 4.112, 4.113, 4.114, Diagnostic Code 7399-7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

For the right shoulder service connection and GERD initial rating issues on appeal, the VCAA applies.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for these issues was satisfied by letters sent to the Veteran dated in November 2009 and May 2010.  Moreover, the service connection and increased rating issues were last adjudicated by the RO in a May 2012 Statement of the Case (SOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, the May 2010 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The outcome of the Vazquez-Flores holdings is that VCAA notice for an increased rating claim does not have to be individually tailored or specific to each Veteran's particular facts, but rather only a generic notice is required.  The May 2010 VCAA letter, in particular, was fully sufficient.  

In any event, the increased rating issue for GERD arises from disagreement with the initial evaluation following the grant of service connection in a January 2010 rating decision.  Both the U.S. Court of Appeals for Veterans Claims (Court) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

Thus, the Veteran has received all required notice in this case for the service connection and increased initial rating issues, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA examinations.  For his part, the Veteran has submitted personal statements and argument from his attorney.  He has not identified any additional, outstanding evidence that is relevant to his claims being decided herein.

The Veteran was afforded a VA examination in December 2009 that addressed whether he had a current right shoulder disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  No probative evidence of a current right shoulder disability was found.  

The Veteran was also afforded VA examinations in December 2009 and October 2010, in connection with his claim for an increased evaluation for his service-connected GERD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these VA examinations are adequate, as they were predicated on a review of the Veteran's medical history as well as on examinations and fully address the rating criteria that are relevant to rating his service-connected GERD.  Also, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Moreover, the Board is granting a higher 10 percent rating for GERD based on a determination that there is adequate lay and medical evidence of worsening, such that a higher 10 percent rating is an appropriate evaluation for his level of disability.  Thus, there is adequate medical and lay evidence of record to make a determination for the increased rating issue for GERD in this case.  Another examination is not necessary.  
  
With regard to the November 2014 hearing for the GERD increased rating claim, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Acting Veterans Law Judge, the Veteran, and his attorney outlined the increased rating issue on appeal and engaged in a discussion as to substantiation of that claim.  The Veteran's specific GERD symptomatology was discussed in detail by the parties at that hearing.  There was also a discussion regarding the specific rating criteria for GERD, and the ameliorative effects of medication.  See testimony at pages 20-21.  The Acting Veterans Law Judge sought to identify the relevant evidence and interviewed the Veteran.  Neither the Veteran nor his attorney identified any potential favorable outstanding medical evidence.  The actions of the Acting Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.   (On a side note, neither the Veteran nor his attorney chose to present testimony on the right shoulder issue).  

The Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the service connection issue for a right shoulder disorder and the increased rating issue for GERD.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Initially, the right shoulder and pes planus disorders at issue are not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013). 

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Federal Circuit recently held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39.

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).
   
VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).   For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

	A.  Right Shoulder Disorder

The Veteran contends that he has a current right shoulder disorder that is related to his military service.  He states that he had frequent falls on his right shoulder during physical training in service.  He reports he had difficulty lifting weights over 35 pounds.  During service he worked as a mechanic.  He reports his pain is becoming progressively worse, but he has received no treatment for the right shoulder.  See December 2009 VA joint examination.  

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for a right shoulder disorder. 

STRs are negative for any complaint, treatment, or diagnosis of a right shoulder disorder until the Veteran's August 2009 separation examination.  At his Report of Medical History at separation in August 2009, the Veteran reported unexplained right shoulder pain, with the cause unknown.  Upon objective examination, right shoulder laxity and pain were both assessed, but no diagnosis was rendered.  

Post-service, at the December 2009 VA joint examination, the Veteran subjectively reported right shoulder pain, weakness, and decreased speed of joint motion.  However, upon objective examination by the examiner, no signs or symptoms were found.  There was full range of right shoulder flexion, abduction, and rotation, with no findings of pain on motion or reduced motion, even upon three repetitions.  X-rays of the right shoulder were found to be "unremarkable."  The VA examiner opined there was no diagnosis for the right shoulder, as the examination and X-rays were normal.  Notably, post-service after December 2009, there is no other probative lay or medical evidence of record supporting the existence of a current right shoulder disorder. 

The facts in the present case require the Board to address the issue of what constitutes a "disability" under VA law.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  

With regard to the term "disability," the Federal Circuit has also noted that two provisions of 38 C.F.R. Part 4, 38 C.F.R. §§ 4.40 and 4.45, refer to pain in connection with the assessment of the extent to which a Veteran may be disabled, and, thus, pain is not wholly irrelevant to the assessment of a disability for which a Veteran seeks compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  However, the Federal Circuit also noted that, in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110  or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Id.  Hence, the mere fact of a Veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort. 
   
For purposes of establishing service connection, a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  More recently, the Court clarified that when the record contains evidence of a disability prior to a Veteran filing a claim for that disability, the evidence of disability is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (considering the application of McClain on a diagnosis predating the filing of a claim).  The Court in Romanowsky added that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  Id. at 294.  

In the present case, as there is no probative evidence of a current right shoulder disability, due to disease or injury, service connection cannot be granted.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Although the Veteran as a lay person is competent to report or discuss any symptoms for his alleged right shoulder disorder, the Veteran has failed to submit any probative lay or medical evidence discussing specific right shoulder symptoms or pathology subsequent to the December 2009 VA examination which found no pathology.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  He has not discussed any persistent or recurrent right shoulder symptoms or any relevant lay discussion since 2009.  No confirmed disability due to the in-service symptoms and findings has been established.  Moreover, his subjective complaints at the December 2009 VA examination are outweighed by the lack of confirmatory, objective findings by the VA examiner.  

In Brammer, the Veteran did not produce evidence showing a presently existing disability stemming from in-service spinal meningitis or frozen feet.  The Veteran believed that he was entitled to benefits simply because he had a disease or injury while on active service.  But Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Id. at 225.    

Accordingly, the Board concludes that the preponderance of the evidence is against service connection for a right shoulder disorder, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	B.  Bilateral Pes Planus Disorder

The Veteran contends that he has bilateral pes planus, which although preexisted his military service, was aggravated beyond its normal progression during military service due to the physical requirements of boot camp.  He contends he has not sought medical treatment for the condition, but rather self-treated with ice water and pain medication.  Post-service, he says his bilateral pes planus flares up upon physical activity or standing for an extended period of time.  See November 2014 hearing testimony at pages 23-32.    

When an issue is raised as to whether the disorder claimed by the Veteran preexisted service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  See also VAOPGCPREC 3-2003 (July 16, 2003).   This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

However, if a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that particular disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

The presumption of aggravation applies only when the Veteran shows the pre-service disability increased in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The presumption of aggravation only requires evidence of an actual worsening of a preexisting condition during service; it does not require direct evidence of nexus, that is, that the worsening was actually caused by service.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010) (emphasis added).  Moreover, the presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation per the Schedule for Rating Disabilities (Rating Schedule).  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

If a permanent increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  
Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

Upon review of the evidence of record, the Board grants the appeal for service connection for bilateral foot pes planus.  

As mentioned, the first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, upon objective examination, the December 2009 VA examiner diagnosed bilateral pes planus.  Hence, the Veteran has a current bilateral pes planus disability.  

With regard to the existence of a preexisting condition, STRs reveal that the Veteran underwent an entrance examination into active service in July 2005.  His July 2005 entrance examination noted preexisting pes planus that was "mild" and "asymptomatic."  The condition was not considered disabling at that time.  A disorder can be asymptomatic, but still considered as "noted" on entrance.  Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  Therefore, based on this evidence, a bilateral pes planus condition of the feet was clearly noted at entrance.  Since this disability was noted at the time of the Veteran's entrance into service, the Veteran is not entitled to the presumption of soundness for this particular disability when entering service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

According to VAOPGCPREC 3-2003, when a preexisting condition is noted at entrance, VA is not required to show that there clearly and unmistakably was no aggravation of his preexisting pes planus during service beyond its natural progression.  Rather, since the Veteran's preexisting pes planus was noted at entrance, it is the Veteran's burden to show a chronic (meaning permanent) worsening of his preexisting bilateral pes planus during service.  In other words, the Veteran may only bring a claim for aggravation of this preexisting pes planus condition.  Wagner, 370 F.3d at 1096.  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (by clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

With regard to aggravation of a preexisting condition during active service from 2005 to 2009, STRs document that the Veteran underwent an August 2009 separation examination.  At this August 2009 examination, asymptomatic pes planus was noted that was "severe."  The Veteran's STRs are therefore supportive of permanent worsening of his preexisting pes planus condition.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The Boards adds that there is no countervailing medical evidence of record suggesting the increase in his pes planus disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b); Paulson 7 Vet. App. at 470-471. That is, there is no clear and unmistakable evidence that the increase in the pes planus disability was due to the natural progression of the disease.  Id.  The Board emphasizes that the clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

Consequently, the competent and probative evidence of record demonstrates a permanent aggravation of the Veteran's preexisting bilateral pes planus condition during service beyond its normal progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a),(b).  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for bilateral pes planus on the basis of this aggravation during service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran may only be service connected for bilateral pes planus for the degree of disability over and above the degree of disability existing at the time of entrance into active service.  See 38 C.F.R. §§ 3.322, 4.22.  The appeal is granted as to that issue.  

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected stomach / GERD disability.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

	A. Schedular Rating

The Veteran's GERD has been assigned a zero percent (noncompensable) rating by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 (hiatal hernia).  This zero percent rating has remained in effect since November 12, 2009.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, Diagnostic Code 7399 is used to identify unlisted digestive disorders, such as the Veteran's GERD.  The Board notes that review of the regulations for evaluation of digestive conditions discloses no other diagnostic code that more appropriately reflects the disability at issue.  The disability will therefore continue to be rated by analogy under Code 7399-7346.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

The Veteran has appealed the January 2010 rating decision that granted service connection for his GERD.  He has expressed disagreement with the initial zero percent rating assigned since November 12, 2009.   Thus, this case could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his GERD disability have been more severe than at others for the time period from November 12, 2009 to the present.  Id.  

Specific provisions apply to rating disabilities of the digestive system. 

Under 38 C.F.R. § 4.110, ulcers are addressed.  This section states that experience has shown that the term "peptic ulcer" is not sufficiently specific for rating purposes.  It is noted that manifest differences in ulcers of the stomach or duodenum in comparison with those at an anastomotic stoma are sufficiently recognized as to warrant two separate graduated descriptions.  In evaluating the ulcer, care should be taken that the findings adequately identify the particular location.  Id. 

Under 38 C.F.R. § 4.112, weight loss is addressed.  For purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id. 

Under 38 C.F.R. § 4.113, coexisting abdominal conditions are addressed.  This section states that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14. 

Under 38 C.F.R. § 4.114, for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id. 

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is warranted when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.    

Upon review of the evidence of record, the Board finds that the Veteran is entitled to an initial 10 percent rating for GERD.  38 C.F.R. § 4.7.  Specifically, the medical and lay evidence of record establishes that the Veteran's GERD exhibits two or more of the symptoms for the 30 percent evaluation, but of less severity.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  That is, at the November 2014 video hearing, the Veteran described symptoms of reflux, gas, regurgitation, or heartburn that occur when he does not take his stomach medication such as Nexium or omeprazole.  When he forgets to take his medication, his epigastric symptoms return.  The Veteran is competent and credible in describing his symptoms.  See hearing testimony at pages 12-22.  At the August 2009 Report of Medical History at separation, the Veteran reported heartburn and indigestion with certain foods.  At the December 2009 VA examination, the Veteran reported a history of regurgitation and indigestion.  He said these symptoms were controlled by Nexium.  At the October 2010 VA examination, an endoscopy showed mild gastritis and a small hiatal hernia.  His symptoms were controlled by omeprazole.  In granting a higher 10 percent rating, the Board has considered the Court's holding that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet App 56, 61 (2012).  The rating criteria listed under Diagnostic Codes 7346 fail to contemplate the effects of medication on the Veteran's stomach problems, such that the Board has considered the Veteran's symptoms without medication.  

Regardless, the Veteran does not meet the criteria for an increased 30 percent evaluation for his GERD under Diagnostic Code 7346.  38 C.F.R. § 4.7.  Although his GERD causes recurrent epigastric distress when not controlled by medication, the medical and lay evidence of record does not establish the criteria for a higher 30 percent rating, such as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or for an even higher 60 percent rating, such as symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The Veteran did not describe persistently recurrent epigastric distress at the November 2014 hearing.  At the December 2009 and October 2010 VA examinations, the Veteran denied a history of nausea, vomiting, melena, hematemesis, weight loss, malnutrition, anemia, or work impairment.  Thus, a rating higher than 10 percent is not established from the lay and medical evidence of record.  The lay and medical evidence also does not suggest that the Veteran has considerable impairment of health due to his GERD.  

Accordingly, an initial 10 percent rating, but no greater, for GERD is granted.  38 C.F.R. § 4.3.  There is no basis to "stage" the Veteran's 10 percent rating for his GERD disability, as his symptoms have remained consistent throughout the entire appeal period from November 12, 2009.  Fenderson, 12 Vet. App. at 126.  

	B.  Extraschedular Rating

The "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The Board finds that the Veteran's symptomatology for his GERD disability is fully addressed by the rating criteria under which such disability is rated.  38 C.F.R. § 3.321(b)(1).  Because the rating criteria reasonably describe the claimant's disability level and symptomatology (his indigestion, heartburn, and general epigastric distress) for his GERD disability, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular 10 percent evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96; 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Moreover, there are higher ratings available under the schedular rating criteria, but he has not been shown to have such symptomatology.  To the extent that the Veteran's GERD disability interferes with his employment, such interference is contemplated by the 10 percent schedular rating criteria for which he has been granted for this disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board also notes the probative evidence does not indicate marked interference with his ability to work, meaning above and beyond that contemplated by his 10 percent compensable rating.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  As noted above, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The October 2010 VA examiner noted that the Veteran works part-time as a framer and goes to school full-time.  No significant effects on his work were noted.  This evidence does not demonstrate "marked" interference with employment in the present case.  38 C.F.R. § 3.321(b)(1).  

Finally, the evidence does not indicate other exceptional or unusual circumstances, such as frequent hospitalizations due to the Veteran's service-connected GERD disability on appeal, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  His evaluation and treatment for his service-connected GERD disability has only been on an outpatient basis.  He has not been frequently hospitalized due to this disability. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected GERD disability on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under the Federal Circuit's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected GERD disability, the Veteran is in receipt of service connection for his left knee injury and left knee scars.  However, at present, the Board is remanding these increased rating claims for further development and a disability rating for the now service-connected bilateral pes planus will be assigned by the AOJ in the near future.  In any event, at this juncture, even considering the combined impact of all the Veteran's service-connected disabilities, there is no evidence of exceptional or unusual circumstances to warrant referring these issues for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The schedular rating criteria fully address the Veteran's combined symptomatology for these disabilities.  There was no allegation to the contrary from either the Veteran or his attorney at the November 2014 hearing.


ORDER

Service connection for a right shoulder disorder is denied. 

Service connection for bilateral pes planus is granted, subject to the laws and regulations governing the payment of VA compensation.

An initial 10 percent disability rating for GERD is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

However, before addressing the merits of the increased rating claims for the left knee and left knee scars, the Board finds that additional development of the evidence is required.

The Veteran should be scheduled for additional VA examinations to ascertain the current severity of his service-connected residuals of a left knee injury and left knee scars.  He was last provided VA examinations in connection with these claims in December 2009 and October 2010, which was well over four years ago.  In addition, he has asserted that his left knee orthopedic and scar disabilities have worsened since his last examinations in 2010.  See November 2014 hearing testimony at pages 5-10.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that more recent VA examinations are needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee orthopedic and scar disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file. 

2.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA DBQ examination to ascertain the current severity and manifestations of the Veteran's service-connected left knee and left knee scars disabilities.  Access to the electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The explanation for all opinions must be provided.  

3.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


